EXHIBIT 10.36

EIGHTH AMENDMENT

TO THE

AMERICAN EXPRESS RETIREMENT RESTORATION PLAN

WHEREAS, pursuant to its delegation powers, the Compensation and Benefits
Committee (the “CBC”) of the Board of Directors of American Express Company (the
“Company”) has authorized the Chief Executive Officer to adopt amendments to the
American Express Retirement Restoration Plan (the “Plan”), so long as such
amendments do not pertain to an executive officer or involve an estimated annual
impact to the Company’s P&L statement in excess of $5 million at the time of
approval;

WHEREAS, pursuant to his delegation powers, the Chief Executive Officer of the
Company has authorized the Senior Vice President of Human Resources, Global
Compensation and Benefits, to amend the Retirement Restoration Plan so long as
such amendments do not pertain to an executive officer or involve an estimated
annual impact to the Company’s P&L statement of $1 million or greater;

WHEREAS, pursuant to its delegation powers, the CBC has authorized the Senior
Vice President, Global Compensation & Benefits of the Company generally to make
administrative amendments to the Plan as he shall deem reasonably necessary or
appropriate; and

WHEREAS, the undersigned Senior Vice President, Global Compensation & Benefits
deems it reasonably necessary and appropriate to amend the American Express
Retirement Restoration Plan (the “Plan”) in order to accommodate continued
participation by employees (none of whom is an executive officer) affected by
the establishment of a proposed joint venture of the Company’s Global Business
Travel business and to reflect changes for open enrollment under the Plan for
subsequent years; now

THEREFORE, the Plan is hereby amended as set forth below:

1. Effective for Deferral Elections filed on or after January 1, 2014,
Section 6.5(a) of the Plan is amended to read as follows:

(a) Time of Deferral Election. An eligible Employee for a Plan Year who wants to
participate in the Plan with respect to Deferral Benefits for a Plan Year must
make an irrevocable Deferral Election for the Plan Year on or before the third
Friday of the December preceding the Plan Year, or as of such other deadline as
the Administrator may establish (but in all events prior to the beginning of
such Plan Year); provided, however, that an Employee permitted under Section 6.2
to make a mid-year Deferral Election for the Plan Year in which he or she
becomes eligible to participate may make a Deferral Election by the deadline
established under that Section (or by such earlier deadline as may be
established by the Administrator).

2. A new Schedule E is added to and made a part of the Plan to read as follows,
effective January 1, 2014 but provided that this Schedule shall have no
practical impact until and unless the Global Business Travel business is made
part of a joint venture as described therein:

SCHEDULE E

American Express Global Business Travel Divestiture

Effective upon the establishment of the proposed joint venture involving the
Global Business Travel business (as it may be defined in one or more documents
governing the joint venture) (the “Business”), this Schedule shall govern Plan
participation by individuals who are Participants in this Plan and who as of or
after the establishment of the Business are or become employees of one or more
entities forming part of the Business

 

1



--------------------------------------------------------------------------------

under circumstances in which the documents governing the Business obligate the
Business to provide such individuals with benefits comparable to those offered
by the Company for some period of time (a “Business Employee”). In the event of
any conflict between this Schedule E and other provisions of the Plan, this
Schedule shall control for Business Employees; provided, however, that nothing
in this Schedule shall affect the time of payment, form of payment or amount of
benefits accrued prior to the date this Schedule becomes applicable to a
Participant, or the Participant’s other rights and obligations with respect to
such benefits.

ARTICLE 1

CONTINUED PARTICIPATION

Section 1.1 Eligibility to Participate. A Business Employee may continue to
participate in this Plan during such period as may be established under the
documents governing the Business as the period during which the Business
Employee will receive benefits comparable to those offered by the Company.

(a) In order to be entitled to participate, the Business Employee must have been
a Participant in the Plan immediately prior to the establishment of the Business
(or, if later, the date the employee became a Business Employee) (in either
case, the Business Employee’s “Transition Date”), or must have been offered the
opportunity to enroll prior to his or her Transition Date and must either have
enrolled in the Plan prior to the Transition Date or after the Transition Date
but prior to the enrollment deadline that would have applied if the Business
Employee had remained an Employee of the Company.

(b) The Administrator retains the discretion to decline to permit continued
participation by any Business Employee, so long as such exclusion does not cause
a violation of Section 409A.

(c) Participation under this Schedule is intended to be limited to a select
group of management or highly compensated employees, so as to maintain the
qualification of the Plan as a “top-hat” plan for purposes of ERISA.

Section 1.2 Termination of Participation. A Business Employee’s ability to
continue to make and receive contributions under the Plan will terminate as of
the earlier of:

(a) The date the Business Employee has a Separation from Service from the
Business (or such later date as is required by Section 409A), provided that an
individual who is rehired prior to termination of participation under paragraph
(b) below may resume participation in accordance with the terms of the Plan,
this Schedule and Section 409A;

(b) The later of the following dates (which dates and hence the applicable time
of termination of participation may differ for different types of
contributions):

(i) The end of the period during which comparable benefits are required under
the documents governing the Business; or

(ii) The date cessation of contributions is permissible under Section 409A.

Section 1.3 Change of Status. An individual who was a Business Employee but who
again becomes an Employee of the Company will cease to have participation in the
Plan governed by this Schedule, except for benefits attributable to his or her
time as a Business Employee, and provided that this change in status will not
invalidate any elections filed as a Business Employee.

 

2



--------------------------------------------------------------------------------

ARTICLE 2

CONTRIBUTIONS

Section 2.1 Deferral Benefits. Deferral Benefits will be deducted from each
participating Business Employee’s Base Salary and Incentive Pay in accordance
with the Business Employee’s timely filed Deferral Election and the following
rules:

(a) The term “Base Salary” shall be deemed to include amounts paid by the
Business that correspond on the relevant payroll system to amounts which would
be “Base Salary” if paid by the Company to an Employee, determined in compliance
with applicable law.

(b) The term “Incentive Pay” shall be deemed to include amounts paid by the
Business that correspond on the relevant payroll system to amounts which would
be “Incentive Pay” if paid by the Company to an Employee, determined in
compliance with applicable law.

(c) For purposes of determining whether any Deferral Election that takes effect
after the Participant reaches the Section 401(a)(17) Limitation has been
activated, compensation from the Company and the Business will be aggregated
unless otherwise required by law.

(d) A Business Employee’s Deferral Elections filed prior to the individual’s
becoming a Business Employee shall not be affected by the individual’s change in
status to a Business Employee. A Business Employee may not file a new Deferral
Election after his or her participation ceases in accordance with Article 1 of
this Schedule (without prejudice to the Business Employee’s rights under Article
1 of this Schedule to resume participation and file any appropriate Deferral
Elections upon qualifying to do so again).

Section 2.2 Supplemental Benefits. Supplemental Benefits may be allocated to a
Business Employee’s RSP-Related Account in such amounts as Amex may determine,
in its sole discretion. Without limiting Amex’s discretion under the foregoing,
Amex is expressly authorized to take into account amounts paid by the Business
when calculating Supplemental Benefits for a Business Employee attributable to
periods after the establishment of the Business.

Section 2.3 No Duplication. Nothing herein entitles any Business Employee or
other person to duplicative benefits.

Section 2.4 Funding of Benefits. Benefits under the Plan shall at all times be
unfunded obligations of the Company, without prejudice to the Company’s right to
require the Business to provide it (or any rabbi trust established under the
Plan) with such payments as may be agreed between the Company and the Business
from time to time. No such agreement may give the Plan, any Participant or any
Beneficiary a right to any such funds or to payment of Plan benefits in
preference to the general creditors of the Business, and any amounts paid to the
Company (or any rabbi trust established under the Plan) by the Business with
respect to the Plan shall remain subject to the claims of the general creditors
of the Business to the extent necessary to preserve the unfunded nature of the
Plan.

ARTICLE 3

VESTING

Vesting of benefits shall be determined in the same fashion as if employment
with the Business were employment with the Company, and the vesting of
contributions shall be accelerated to the extent the vesting of similar
contributions is accelerated under the RSP with respect to Business Employees;
provided, however, that with respect to Company contributions attributable to
employment with the Business, the normal vesting schedule applicable to
comparable contributions under the Business’ 401(k) plan shall apply and vesting
will not be accelerated.

 

3



--------------------------------------------------------------------------------

ARTICLE 4

EARNINGS

Credits to a Participant’s Deferral Account and RSP-Related Account with respect
to benefits earned while a Business Employee shall be made in accordance with
Article 7 of the Plan.

ARTICLE 5

PAYMENT OF BENEFITS

Section 5.1 Normal Time and Form of Payment. The time and form of payment for a
Business Employee shall be determined as if employment with the Business were
employment with the Company, and a Participant shall not experience a Separation
from Service merely on account of employment with the Business instead of the
Company, unless otherwise provided by Section 409A. A Participant shall not be
treated as commencing a new period of participation in the Plan merely because
of employment with the Business instead of the Company, although a Participant
who Separates from Service from the Business and subsequently is rehired shall
be subject to the normal rules for rehires (as expressly modified by this
Schedule E, if applicable to the Participant upon rehire).

Section 5.2 Separation from Service. Once a Participant becomes a Business
Employee, the occurrence of a Separation from Service shall be determined by
treating the Business (along with any affiliates of the Business treated as a
single employer with the Business under Section 414(b) or (c) of the Code, using
the 80 percent common ownership standard) as the “service recipient.” (In the
event of any future transactions involving the Business or other events which
may require alteration of the definition of “service recipient,” the application
of the Separation from Service rules shall be adjusted as necessary to continue
to comply with Section 409A.) If the Participant subsequently again becomes an
Employee of the Company, benefits attributable to the Participant’s reemployment
by the Company shall be governed by the Plan’s normal rules regarding Separation
from Service, but benefits attributable to periods during and prior to the
Participant’s employment as a Business Employee shall continue to be governed by
this Section.

Section 5.3 Beneficiaries. A Participant’s designation of a Beneficiary will not
be affected merely because the Participant becomes a Business Employee.

ARTICLE 6

MISCELLANEOUS

Section 6.1 Reservation of Rights. The Committee reserves the right to amend or
terminate this Schedule or any other part of the Plan at any time, without the
approval of any individual (including Business Employees), subject to compliance
with Section 409A.

Section 6.2 Scope of Schedule. Nothing in this Schedule gives any Business
Employee or any other individual a right to payment of benefits superior to that
of any other Participant or Beneficiary under the Plan, or the right to be hired
by or remain in the employ of the Company, the Business or any affiliate of
either. Nothing in the Plan or this Schedule is intended to create any
third-party beneficiary rights under the documents governing the establishment
of the Business.

 

4



--------------------------------------------------------------------------------

Section 6.3 Construction. The Administrator shall have the right to construe,
interpret and administer this Schedule to the same extent as the rest of the
Plan, and to decide any claims arising from this Schedule pursuant to the Plan’s
normal claims process. This Schedule constitutes part of the Plan and shall at
all times be interpreted in a manner compliant with Section 409A.

 

Dated: 12/16/13     AMERICAN EXPRESS COMPANY     By:  

/s/ David Kasiarz

    Its:   SVP, Global Compensation & Benefits

 

5